Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 14-22, 25, and 26, drawn to automatic analyzers including a specimen container conveying unit with a first track, a specimen dispensing unit with a second track, and first and second alignment portions, where alignment is provided by the first and second alignment portions such that a position where the first and second tracks intersect is the same.
Group II, claim 23, drawn to automatic analyzers having an alignment mechanism that includes a hole in a specimen container conveying unit, and an alignment jig having a protruding part and a recessed part.
Group III, claim 24, drawn to automatic analyzers having a specimen container conveying unit, a specimen suction position, a nozzle, and an alignment mechanism that includes a pin and a hole, the sizes of the pin and hole set such that distances between a specimen container positioned at the specimen suction position and a tip of the nozzle are the same for a plurality of types of specimen container conveying units.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an automatic analyzer comprising: 
	a specimen container conveying unit which conveys a specimen container;
	a reaction unit which promotes a reaction of a specimen in a reaction container installed in the reaction unit;
	a specimen dispensing unit which sucks a specimen from a specimen container positioned at a predetermined specimen suction position and has a nozzle that discharges the specimen into the reaction container installed in the reaction unit;
	a measuring unit which measures a reaction solution in the reaction container; and
	an alignment mechanism that aligns the specimen container conveying unit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ohishi et al. (US Pat. No. 6,019,945; hereinafter Ohishi; already of record on the IDS received 3/3/2020).
	Ohishi discloses an automatic analyzer (Col. 1 Lns. 5-9, Col. 4 Lns. 32-50). The automatic analyzer comprises: 
	a specimen container conveying unit which conveys a specimen container (Col. 4 Lns. 51-67, Col. 6 Lns. 5-23, see Figs. 1, 4 at main conveyor line 20 for conveying sample rack 1).
	A reaction unit which promotes a reaction of a specimen in a reaction container installed in the reaction unit (Col. 3 Lns. 19-42, see Fig. 1 at reaction sections 5A-5G).
	A specimen dispensing unit which sucks a specimen from a specimen container positioned at a predetermined specimen suction position and has a nozzle that discharges the specimen into the reaction container installed in the reaction unit (Col. 6 Lns. 5-53, see Fig. 3 at nozzle of sample pipetter 48b for aspirating sample and injecting sample into reactor 46b).
	A measuring unit which measures a reaction solution in the reaction container (Col. 6 Ln. 5-Col. 4 Ln. 13, see Fig. 3 at multi wavelength photometer 15b).
	An alignment mechanism that aligns the specimen container conveying unit (Col. 11 Lns. 18-26, see Fig. 5 at casters 81, position fixtures 82, positioning panel 83, and positioning pin 84 in frames for use in main conveyor line).
	Note: The instant Claims contain a large amount of functional language (ex: “which promotes a reaction of a specimen…”, “which sucks a specimen…”, “which measures a reaction solution”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
A telephone call was made to Michael Jacobs on 7/14/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798    

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798